Citation Nr: 0000759	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  97-01 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for 
bilateral hearing loss.

2.  Entitlement to a current compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son-in-law



INTRODUCTION

The veteran served on active duty from March 1954 to March 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas, which reduced the rating for the 
veteran's service-connected bilateral hearing loss from 10 
percent to 0 percent. 

At his February 1998 hearing, the veteran testified that he 
felt that his hearing had worsened in the preceding 6 months, 
and he raised the inextricably intertwined issue of an 
increased rating for hearing loss.  The Board remanded the 
veteran's case in May 1998.  The case is again before the 
Board for final appellate review.  


FINDING OF FACT

At the time of the rating reduction, the veteran had, at 
worst, an average decibel loss of 61 in the right ear, with a 
speech recognition score of 84 percent.  He had an average 
decibel loss of 54 in the left ear, with a speech recognition 
score of 86 percent.


CONCLUSION OF LAW

The September 1996 rating decision properly reduced the 
evaluation for hearing loss; restoration of a 10 percent 
evaluation for bilateral hearing loss is not warranted.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.105, 
4.85, Diagnostic Code 6100 (1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999). VA must consider all regulations which are 
potentially applicable based upon the evidence and issues of 
record, whether or not they were raised by the veteran. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Each 
disability must be viewed in relation to its history, with an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1.  

Medical reports must be interpreted in light of the whole 
recorded history, and each disability must be considered from 
the point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2 (1999).  An evaluation of the veteran's 
disability must consider impairment of the veteran's ability 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (1999).  

A claim may only be denied on its merits if a preponderance 
of the evidence is against the claim.  Alemany v. Brown, 9 
Vet. App. 518  (1996).  Under the benefit of the doubt 
doctrine, the veteran's claim must prevail when the evidence 
is in relative equipoise.  Hence, when the record contains an 
approximate balance of evidence both for and against the 
claim, the claim must be granted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent, based on organic impairment of 
hearing acuity as measured by speech discrimination tests 
together with pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 Hertz.  To evaluate the degree 
of disability for bilateral hearing loss, the rating schedule 
establishes 11 auditory acuity levels, designated form level 
I for essential normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 and Diagnostic Codes 6100-6110 
(1997).  The evaluations derived from the Schedule are 
intended to make proper allowance for improvement by hearing 
aids.  38 C.F.R. § 4.86 (1997).

Factual background

In a February 1958 rating decision, the RO granted service 
connection for bilateral hearing loss, and a noncompensable 
rating was assigned.  The RO's February 1958 rating decision 
was based primarily on the veteran's service medical records, 
which showed a perceptive bilateral hearing loss during 
service.

In a November 1992 rating decision, the RO increased the 
evaluation for the veteran's service-connected bilateral 
hearing loss to 10 percent.  The RO's November 1992 rating 
decision was based on the results of October 1992 VA 
audiometric testing, which produced right ear pure tone 
thresholds of 20, 65, 70, and 75 decibels at 1,000, 2,000, 
3,000, and 4,000 Hertz, and left ear pure tone thresholds of 
15, 55, 60, and 70 decibels at those same frequencies.  
Speech discrimination was measured at 76 percent for the 
right ear, and 82 percent for the left ear.  

In September 1994, VA audiometric testing at 1000, 2,000, 
3,000, and 4,000 Hertz resulted in pure tone thresholds of 
20, 65, 70, and 75 decibels for the right ear and 10, 55, 65, 
and 65 decibels for the left ear.  Speech discrimination was 
measured at 80 percent for the right ear and 76 percent for 
the left ear.  

In September 1995, VA audiometric testing at 1000, 2,000, 
3,000, and 4,000 Hertz resulted in pure tone thresholds of 
20, 65, 70, and 75 decibels for the right ear and 10, 55, 65, 
and 65 decibels for the left ear.  Speech discrimination was 
measured at 78 percent for the right ear and 76 percent for 
the left ear.  This was not an examination for rating 
purposes.  

In January 1996, the veteran submitted a claim for an 
increased rating for his service-connected bilateral hearing 
loss.

In May 1996, VA audiometric testing at 1000, 2,000, 3,000, 
and 4,000 Hertz resulted in pure tone thresholds of 20, 70, 
80, and 80 decibels for the right ear and 15, 55, 65, and 70 
decibels for the left ear.  Speech discrimination was 
measured at 82 percent for the right ear and 88 percent for 
the left ear.  He had an average decibel loss of 63 in the 
right ear and 51 in the left ear.  

In a September 1996 rating decision, the RO reduced the 
rating for the veteran's service-connected bilateral hearing 
loss from 10 percent to 0 percent, effective from December 
1996.  See 38 C.F.R. § 3.105(e) (1999).  The 10 percent 
rating had been in effect since August 1992.  

Recent VA audiometric testing, performed in June 1997, 
resulted in pure tone thresholds of 20, 70, 80, and 75 
decibels for the right ear and 15, 60, 65, and 75 decibels 
for the left ear.  The veteran had an average decibel loss of 
61 in the right ear, with a speech recognition score of 84 
percent.  He had an average decibel loss of 54 in the left 
ear, with a speech recognition score of 86 percent.

At a February 1998 personal hearing, the veteran testified 
his hearing had worsened during the last several years, and 
that he wears hearing aids in both ears.  He further 
testified he has trouble recognizing voices, has difficulty 
when several people speak at the same time, and has 
difficulty when there is background noise, such as a washing 
machine or automobile traffic.  The veteran's son-in-law 
testified the veteran has trouble hearing ordinary speech, 
and that the speaker must be facing the veteran in order to 
be understood.

In a written statement, dated in February 1998, the veteran's 
wife stated she often must repeat things to the veteran two 
or three times before he can understand her.  She also stated 
the veteran must play the television very loudly in order to 
hear it, he has difficulty hearing people on the telephone, 
and that he cannot hear his grandchildren.   



Analysis - Restoration

Initially, the Board notes the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Therefore, VA has a duty to assist the veteran with the 
development of evidence to support his claim.  38 U.S.C.A. 
§ 5107(a).  In this regard, the Board is satisfied that all 
relevant facts have been developed, and the duty to assist 
the veteran has been fulfilled.

The evidence of record establishes that restoration of a 10 
percent rating for the veteran's service-connected bilateral 
hearing loss is not warranted.  The VA audiometric 
examination, performed in June 1997, resulted in an average 
decibel loss of 61 in the right ear, along with an 84 percent 
speech discrimination score.  According to 38 C.F.R. § 4.85, 
Table VI (1997), these test results translate into a numeric 
designation of III for the right ear.  For the left ear, the 
average decibel loss of 54 and the 86 percent speech 
discrimination score translate into a numeric designation of 
II.  When applied to Table VII of 38 C.F.R. § § 4.85 (1997), 
the numeric designations of III in the right ear and II in 
the left ear translate into a 0 percent evaluation for the 
veteran's service-connected bilateral hearing loss.  38 
C.F.R. § 4.85, Diagnostic Code 6100.

The May 1996 VA audiometric examination results, which are 
sufficient for rating purposes of the veteran's auditory 
acuity, lead to the same conclusion.  At that time, the 
average decibel loss for the right ear was 63, with an 82 
percent speech discrimination score.  According to Table VI, 
these test results translate into a numeric designation of IV 
for the right ear.  For the left ear, the average decibel 
loss of 51 and the 88 percent speech discrimination score 
translate into a numeric designation of II.  When applied to 
Table VII, the numeric designations of IV in the right ear 
and II in the left ear translate into a 0 percent evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board notes the veteran's personal assertion and hearing 
testimony that his bilateral hearing loss has worsened during 
the last several years.  The veteran's statements and hearing 
testimony are competent evidence to the extent that they 
concern observable symptoms.  As a lay person, however, he is 
not qualified to render a medical diagnosis or opinion as to 
the severity of his disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board also recognizes the veteran's assertion, made on a 
VA-Form 9 dated in December 1996, that a VA audiologist told 
him his bilateral hearing loss has not improved.  The 
veteran's assertion as to what a doctor may have told him, 
however, is insufficient to establish a medical diagnosis.  
Warren v. Brown, 6 Vet. App. 609 (1992).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the assignment of a disability 
rating for hearing impairment is accomplished by mechanically 
applying the rating schedule and numeric designations to the 
results of audiometric testing.  Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  In this case, a mechanical 
application of the rating schedule to the results of the two 
most recent audiometric examinations establishes a 
noncompensable rating is warranted.  In situations such as 
this, the provisions of 38 C.F.R. § 4.7 are not for 
application.  Hence, although the Board recognizes the 
veteran's assertions and those of his family, his appeal must 
be denied. 

The Board specifically notes that the veteran's bilateral 
hearing loss was rated at 10 percent for less than five 
years.  Therefore, the provisions of 38 C.F.R. § 3.344 (1999) 
do not apply in this case. 

ORDER

Entitlement to restoration of a 10 percent evaluation for 
bilateral hearing loss is denied.


REMAND

The Board notes that effective June 10, 1999, regulations 
applicable to hearing loss were revised.  63 Fed. Reg. 25206 
(May 11, 1999).  Because the veteran's claim was filed before 
the regulatory change occurred, he would be entitled to 
application of the version most favorable to him.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Under the new 
criteria, 38 C.F.R. § 4.86(b) provides that when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  

The veteran was afforded examinations in 1999.  At the time 
of the July 1999 audiological examination, the puretone 
threshold of the right ear was 25 decibels at 1000 Hertz and 
70 decibels at 2000 Hertz.  In September 1999, the puretone 
threshold of the right ear was 20 decibels at 1000 Hertz and 
70 decibels at 2000 Hertz.  

In the October 1999 supplemental statement of the case, the 
RO did not cite to the new criteria, nor is there any 
explanation about Table VIa.  For due process reasons, remand 
of this case is necessary for the RO's initial consideration 
of the new rating criteria.  

The RO should again review the record and 
adjudicate the veteran's claim in light 
of the new criteria that became effective 
on June 10, 1999, including 38 C.F.R. 
§ 4.86(b) (1999).  

If the benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no 

opinion as to any final outcome warranted.  No action is 
required of the veteran until notified by the RO


		
	M. SABULSKY
	Member, Board of Veterans' Appeals


